DETAILED ACTION
Claims 1-18 are pending.
Priority: October 28, 2019
Assignee: Rubrik

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 7, 13 each contain the following limitations that distinguish the claims from the prior art:
“…A method comprising: sharding a file in a filesystem into a plurality of shard files based on filesystem metadata; partitioning the filesystem into a plurality of partitions based on the plurality of shard files, each shard file, of the plurality of shard files, corresponding to a partition, of the plurality of partitions; and distributing each 
A related prior art is Jain et al.(20200042349) where the method involves initializing a pair of multi-level queues having a high priority job queue and a low priority job queue, and receiving a job request from a virtual machine. A job request group is located or created corresponding to the virtual machine of the job request. The job request is positioned into the job request group. The job request group is positioned into one of the high priority job queue or the low priority job queue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132